The opinion of the court was delivered
by Knox, J.
By the 5th section of the act of 6th March, 1778, the estate of Andrew Allen, from and after the twentieth day of April then next ensuing, was forfeited to the commonwealth, without any office or inquisition thereafter to be taken or found.
The forfeiture being complete, the pardon without words of restitution did not restore the estate, and therefore its rejection was proper.
If the record of the proceedings of the executive council had been admitted as evidence, it would not have helped the plaintiff in error. Conceding the partition to have been unauthorized, its validity cannot be questioned by a stranger after it has been acquiesced in by the parties in interest for a period of upwards of sixty years.
It would be productive of incalculable mischief to interfere now with the division of this large body of land, even upon the application of one showing title; but to do so against the wishes of the holders of the legal title, at the instance of an in-, trader, would be alike contrary to reason and law.
Judgment affirmed.